Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 7, 2018, between:

SEARS HOLDINGS CORPORATION, a Delaware corporation (“Holdings”),

SEARS ROEBUCK ACCEPTANCE CORP., a Delaware corporation, and KMART CORPORATION, a
Michigan corporation (the “Borrowers”),

the Lenders party hereto,

the Issuing Lenders,

the Co-Collateral Agents, and

BANK OF AMERICA, N.A., as Administrative Agent (the “Agent”),

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders party thereto, the Co-Collateral
Agents party thereto, and the Agent, among others, are party to that certain
Third Amended and Restated Credit Agreement, dated as of July 21, 2015, as
amended pursuant to that certain First Amendment to Third Amended and Restated
Credit Agreement, dated as of April 8, 2016, that certain Second Amendment to
Third Amended and Restated Credit Agreement, dated as of February 10, 2017, and
that certain Third Amendment to Third Amended and Restated Credit Agreement,
dated as of December 12, 2017 (the “Existing Credit Agreement”; the Existing
Credit Agreement as amended hereby, the “Amended Credit Agreement”);

WHEREAS, Holdings, the Borrowers, the Lenders party hereto, the Issuing Lenders,
the Co-Collateral Agents, and the Agent have agreed to amend the Existing Credit
Agreement on the terms and subject to the conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms. All capitalized terms not otherwise defined herein
shall have the same meaning as in the Existing Credit Agreement.

 

2. Representations and Warranties.

 

  a. Each Borrower hereby represents and warrants that:

 

  i. no Default or Event of Default exists under the Existing Credit Agreement
or under any other Loan Document as of the date hereof; and



--------------------------------------------------------------------------------

  ii. all representations and warranties contained in the Amended Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent that (A) such
representations or warranties are qualified by a materiality standard, in which
case they are true and correct in all respects, and (B) such representations or
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

 

  b. Each of Holdings and each Borrower hereby represents and warrants that:

 

  i. such Loan Party (A) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and (B) is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect;

 

  ii. the execution and delivery by such Loan Party of this Amendment and the
performance by such Loan Party of its obligations under this Amendment and the
Amended Credit Agreement, and the consummation of the transactions contemplated
by this Amendment and the Amended Credit Agreement, are within such Loan Party’s
powers, have been duly authorized by all necessary organizational action, and do
not contravene (A) the charter or by-laws or other organizational or governing
documents of such Loan Party or (B) law or any contractual restriction binding
on or affecting such Loan Party, except, for purposes of this clause (B), to the
extent such contravention would not reasonably be expected to have a Material
Adverse Effect;

 

  iii. no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by such Loan
Party of this Amendment or the Amended Credit Agreement that has not already
been obtained if the failure to obtain such authorization, approval or other
action could reasonably be expected to result in a Material Adverse Effect; and

 

  iv. this Amendment has been duly executed and delivered by such Loan Party.
This Amendment and the Amended Credit Agreement constitute, and will constitute
upon execution of this Amendment, the legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its
respective terms subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

-2-



--------------------------------------------------------------------------------

3. Release by Borrowers. Each Borrower hereby acknowledges and agrees that it
has no actual knowledge of any defenses or claims against any Lender, any
Issuing Lender, the Agent, the Co-Collateral Agents, any of their Affiliates, or
any of their respective officers, directors, employees, attorneys,
representatives, predecessors, successors, or assigns with respect to the
Obligations, and that if such Borrower now has, or ever did have, any defenses
or claims with respect to the Obligations against any Lender, any Issuing
Lender, the Agent, the Co-Collateral Agents or any of their respective officers,
directors, employees, attorneys, representatives, predecessors, successors, or
assigns, whether known or unknown, at law or in equity, from the beginning of
the world through this date and through the time of effectiveness of this
Amendment, all of them are hereby expressly WAIVED, and each Borrower hereby
RELEASES each Lender, each Issuing Lender, the Agent, the Co-Collateral Agents
and their respective officers, directors, employees, attorneys, representatives,
predecessors, successors, and assigns from any liability therefor.

 

4. Amendments to Existing Credit Agreement. Each of the parties hereto agrees
that, effective as of the Amendment Effective Date (as defined below), the
Existing Credit Agreement shall be amended as follows:

 

  a. The definition of “Debt Maturity Reserve” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

““Debt Maturity Reserve” means an Availability Reserve (i) if (x) the Term Loan,
the Senior Unsecured Notes, the Existing Second Lien Notes or any other Debt
(other than the April 2016 Mortgage Debt) with a principal balance in excess of
$50,000,000 (excluding Debt consisting of Short Term commercial paper or other
Short Term Debt with an aggregate principal balance of $750,000,000 or less
(whether incurred pursuant to clause (h) of the definition of Permitted Debt or
that otherwise qualifies as Permitted Debt)), or, (y) solely to the extent that
the Extended Termination Date of the Extended Revolving Commitments is further
extended in accordance with the terms of Section 2.18 hereof to a date that is
beyond the 2016 Term Loan Termination Date (as the 2016 Term Loan Termination
Date may be extended in accordance with the terms of Section 2.18 hereof), the
2016 Term Loan, in each case remains outstanding on any date that is 91 days
(or, solely in the case of the Existing Second Lien Notes outstanding on the
Fourth Amendment Effective Date (without regard to any notes issued in exchange
or replacement therefor, or in lieu thereof), 30 days) or fewer prior to the
maturity date of such Debt (any such date under this clause (i), the “date of
determination”), then an amount equal to the outstanding principal balance of
such Debt, provided that such Debt Maturity Reserve shall be eliminated when
such Debt is satisfied (including, if otherwise permissible hereunder, with the

 

-3-



--------------------------------------------------------------------------------

proceeds of an Advance in an amount up to the amount of the applicable Debt
Maturity Reserve), refinanced, or the maturity thereof extended so as to be in
excess of 91 days (or, solely in the case of the Existing Second Lien Notes
outstanding on the Fourth Amendment Effective Date (without regard to any notes
issued in exchange or replacement therefor, or in lieu thereof), 30 days) after
such date of determination, (ii) if the April 2016 Mortgage Debt remains
outstanding on any date that is 45 days or fewer prior to the maturity date of
such Debt (any such date under this clause (ii), the “date of determination”),
then an amount equal to the outstanding principal balance of such Debt, provided
that such Debt Maturity Reserve shall be eliminated when such Debt is satisfied
(including, if otherwise permissible hereunder, with the proceeds of an Advance
in an amount up to the amount of the applicable Debt Maturity Reserve),
refinanced, or the maturity thereof extended so as to be in excess of 45 days
after such date of determination, and (iii) if any Debt consisting of Short Term
commercial paper or other Short Term Debt (whether incurred pursuant to clause
(h) of the definition of Permitted Debt or that otherwise qualifies as Permitted
Debt) remains outstanding on any date that is 30 days or fewer prior to both
(A) the maturity date of such Debt and (B) the latest Extended Termination Date
(any such date under this clause (iii), the “date of determination”), then an
amount equal to the outstanding principal balance of such Debt, provided that
such Debt Maturity Reserve shall be eliminated when such Debt is satisfied
(including, if otherwise permissible hereunder, with the proceeds of an Advance
in an amount up to the amount of the applicable Debt Maturity Reserve),
refinanced, or the maturity thereof extended so as to be in excess of 30 days
after the date of determination or the latest Extended Termination Date is
extended (if applicable), in any case so that the foregoing conditions are no
longer satisfied.”.

 

  b. Clause (h) of the definition of “Permitted Debt” set forth in Section 1.01
of the Existing Credit Agreement is hereby amended and restated in its entirety
as follows:

“(h) Other Debt in an amount not to exceed $1,250,000,000 in the aggregate
outstanding at any time; provided that not more than $750,000,000 of such Debt
shall consist of Short Term Debt (including, without limitation, Short Term
commercial paper);”.

 

  c. Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following definition in alphabetical order:

 

  i. “Fourth Amendment Effective Date” means the “Amendment Effective Date” as
defined in the Fourth Amendment to Third Amended and Restated Credit Agreement,
dated as of February 7, 2018, among Holdings, the Borrowers, the Lenders party
thereto, the Issuing Lenders, the Co-Collateral Agents and the Agent.

 

-4-



--------------------------------------------------------------------------------

  d. Section 2.04(d) of the Existing Credit Agreement is hereby amended by
deleting the reference to the phrase “Section 2.08(a) or 2.08(c)” therein and
replacing it with the phrase “Section 2.08(a) or 2.08(d)”.

 

  e. Section 2.13 of the Existing Credit Agreement is hereby amended by deleting
the reference to the phrase “or 2.08(c)(i)” immediately after the phrase
“Sections 2.08(a)(i), 2.08(b)(i)” and replacing it with the phrase “, 2.08(c)(i)
or 2.08(d)(i)”.

 

  f. The first proviso to Section 3.01(a) of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

“provided that no Issuing Lender shall have any obligation to issue any Letter
of Credit if (i) after giving effect to such issuance, the L/C Obligations would
exceed the L/C Commitment or (ii) the face amount of the requested Letter of
Credit, when aggregated with all other then outstanding Extensions of Credit
(excluding FILO Extensions of Credit), shall exceed the Line Cap at such time;”.

 

  g. Section 3.04 of the Existing Credit Agreement is hereby amended by
(i) deleting the reference to “Section 2.08(c)(i)” in Section 3.04(b) and
replacing it with a reference to “Section 2.08(d)(i)” and (ii) deleting the
reference to “Section 2.08(c)” in Section 3.04(c) and replacing it with a
reference to “Section 2.08(d)”.

 

  h. Section 3.05 of the Existing Credit Agreement is hereby amended by deleting
clauses (x) and (y) therefrom and replacing them with the following:

“(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.08(a)(i) or Section 2.08(d)(i), as applicable, with respect to the
portions of the applicable draft attributable to 2015 Non-Extending Lenders and
2015 Extending Lenders, respectively, and (y) thereafter, Section 2.08(e)”.

 

  i. Section 6.01(j)(iii) of the Existing Credit Agreement is hereby amended by
adding the following proviso to the end thereof:

“provided, further, that during the period commencing on December 15 of each
year through and including January 15 of the immediately succeeding year,
notwithstanding anything to the contrary in any Loan Document, if any Short Term
Debt matures or is otherwise prepaid or repaid during such period (unless
(x) such Short Term Debt is prepaid or repaid with the proceeds of Permitted
Debt other than Revolving Advances or (y) pursuant to a cashless settlement
mechanism, such Short Term Debt is exchanged, continued or rolled over in
connection with any refinancing, extension, loan modification or similar
transaction permitted by this Agreement; provided, that, if after giving effect
to such transactions, the Debt described in clauses (x) and (y) has a maturity
date (or is otherwise prepaid or repaid) on or prior to January 15 of such
succeeding year,

 

-5-



--------------------------------------------------------------------------------

then such Debt shall be subject to the terms of this proviso at such time), then
on the Business Day immediately prior to the date of each such maturity or
payment (each, a “Specified Reporting Date”), the Borrowers shall deliver to the
Agent a roll forward of the Loan Parties’ Eligible Inventory together with an
updated Borrowing Base Certificate, in each case as of such Specified Reporting
Date;”

 

  j. Section 6.02(j)(iii)(C) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows:

“(C) Other prepayments of Debt (without utilizing proceeds of Advances) so long
as at the time of any such prepayment and immediately after giving pro forma
effect thereto, no Default or Event of Default shall have occurred and be
continuing. Further, if Holdings, the Borrowers or any of their Subsidiaries
shall prepay any Debt (including Debt owed by a Loan Party to a Subsidiary that
is not a Loan Party, but excluding other Debt owed to Holdings or any of its
Subsidiaries) without utilizing proceeds of Advances pursuant to this clause
(C) on any date (each, a “Prepayment Date”) then the Borrowers shall not permit
Capped Excess Availability to be less than 12.5% of the Line Cap at any time
from the Prepayment Date until one year following the Prepayment Date; provided
this sentence shall not apply to (x) prepayments of Debt (A) with the proceeds
of the incurrence of Permitted Debt as long as the maturity of such Permitted
Debt (i) with respect to Permitted Debt prepaying Debt having a maturity of one
year or less, is at least sixty (60) days later than the maturity of the Debt so
refinanced, or (ii) with respect to all other Debt, is later than the maturity
of the Debt so refinanced and the latest Extended Termination Date, or (B) after
giving effect to all repayments of the Obligations required pursuant to
Section 2.11(d), with the proceeds from the issuance of equity interests in a
Group Member (other than to another Group Member), or (C) in a principal amount
not to exceed $25,000,000 in the aggregate in any fiscal year and (y) solely for
the 60 day period commencing with the date that is 60 days prior to the maturity
date (as in effect on the Fourth Amendment Effective Date) of the Existing
Second Lien Notes outstanding on the Fourth Amendment Effective Date (without
regard to any notes issued in exchange or replacement therefor, or in lieu
thereof), prepay the Existing Second Lien Notes (without utilizing proceeds of
Advances) in an aggregate principal amount not to exceed $150,000,000 during the
term of this Agreement, commencing with the Fourth Amendment Effective Date.”

 

  k. Section 6.02(j) of the Existing Credit Agreement is hereby amended by
adding the following sentence at the end thereof:

“The consummation of a cashless offer to exchange outstanding Permitted Debt for
new Permitted Debt shall not be prohibited by this Section 6.02(j) so long as
(x) other than with respect to the maturity date of such new Permitted Debt
(which shall be governed by clause (y)), the terms of such new Permitted Debt
would not be prohibited under Section 6.02(m) if such exchange had been

 

-6-



--------------------------------------------------------------------------------

structured as an amendment to documentation governing existing Debt as opposed
to an exchange offer, and (y) the maturity date of such new Permitted Debt is no
earlier than the earlier of (1) the maturity date of the Debt being exchanged
and (2) the date that is one year after the latest Extended Termination Date.
For the avoidance of doubt, the last sentence of Section 6.02(j)(iii)(C) shall
not apply to any such exchange.”

 

5. Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent has been fulfilled as reasonably determined by the Agent:

 

  a. This Amendment shall have been duly executed and delivered by Holdings, the
Borrowers, Lenders constituting the Required Lenders, each Issuing Lender, each
Co-Collateral Agent, and the Agent, and the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

  b. Each of the conditions precedent set forth in Section 4.02 of the Amended
Credit Agreement shall have been satisfied.

 

  c. All action on the part of Holdings and the Borrowers necessary for the
valid execution, delivery and performance by the Borrowers of this Amendment
shall have been duly taken. The Agent shall have received a legal opinion with
respect to enforceability and no conflicts with specified material Debt from
Wachtell, Lipton, Rosen & Katz, legal counsel to the Loan Parties, and board
resolutions and secretary’s certificates of the Borrowers consistent with those
delivered on the Effective Date.

 

  d. Since January 30, 2017, there shall not have been any event or effect that
has had or would be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, as limited to clause (c) of the definition
of “Material Adverse Effect” in the Existing Credit Agreement.

 

  e. After giving effect to this Amendment and the transactions contemplated
hereunder, no Default or Event of Default shall have occurred and be continuing
under the Amended Credit Agreement.

 

  f. The Borrowers shall have paid all fees, expenses and other amounts due and
owing to the Agent, the Issuing Lenders, the Co-Collateral Agents and the
Lenders that have executed this Amendment.

 

  g. To the extent requested by a Lender, the Agent shall have received all
documentation and other information with respect to the Loan Parties required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

 

-7-



--------------------------------------------------------------------------------

  h. Each Loan Party shall have duly executed and delivered to the Agent a
reaffirmation (in form and substance satisfactory to the Agent) of its
obligations (including guarantees) and liens under the Loan Documents.

 

6. Binding Effect. The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto, the Lenders and their respective
successors and assigns.

 

7. Expenses. The Borrowers shall reimburse the Agent and the Co-Collateral
Agents for all reasonable and documented out-of-pocket expenses incurred in
connection herewith, including, without limitation, reasonable attorneys’ fees.

 

8. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and together which
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

10. FATCA. For purposes of determining withholding taxes imposed under FATCA,
the Loan Parties, the Agent and the Co-Collateral Agents shall treat (and the
Lenders hereby authorize the Agent and the Co-Collateral Agents to treat) the
Amended Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

11. Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Agents or the Lenders under the Existing
Credit Agreement, nor constitute a waiver of any provision of the Existing
Credit Agreement. Except as provided herein and in the Amended Credit Agreement,
all of the terms and conditions of the Existing Credit Agreement (including the
Exhibits thereto) and the other Loan Documents shall remain in full force and
effect, and each Borrower hereby reaffirms its obligations (including
obligations under any guarantee) and liens granted thereunder. This Amendment is
not intended by the parties to be, and shall not be construed to be, a novation
of the Existing Credit Agreement or an accord and satisfaction in regard
thereto. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under applicable Requirements of Law.
If any provision is found to be invalid under applicable Requirements of Law, it
shall be ineffective only to the extent

 

-8-



--------------------------------------------------------------------------------

of such invalidity and the remaining provisions of this Amendment shall remain
in full force and effect. This Amendment shall constitute a Loan Document for
all purposes of the Amended Credit Agreement.

[remainder of page intentionally left blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.

 

HOLDINGS: SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer BORROWERS: SEARS
ROEBUCK ACCEPTANCE CORP. By:  

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Vice President, Finance KMART CORPORATION By:
 

/s/ Robert A. Riecker

Name:   Robert A. Riecker Title:   Chief Financial Officer

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, a Co-Collateral Agent, an Issuing Lender and as
a Lender By:  

/s/ Brian Lindblom

  Name: Brian Lindblom   Title:   Director

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Collateral Agent, an Issuing
Lender and as a Lender By:  

/s/ Joseph Burt

  Name: Joseph Burt   Title:   Director

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Revolving Lender

By:  

/s/ David L. Smith

  Name: David L. Smith   Title:   Vice President and Director

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Business Capital, a division of Asset Finance, Inc., as a Revolving
Lender By:  

/s/ Christine Scott

  Name: Christine Scott   Title: SVP

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

UPS Capital Corporation,

as a Revolving Lender

By:  

/s/ Robert C. Dugger

  Name: Robert C. Dugger   Title:   Senior Portfolio Manager

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ALLY BANK,

as a Revolving Lender

By:  

/s/ Steven J. Brown

  Name: Steven J. Brown   Title: Authorized Signatory

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Revolving Lender

By:  

/s/ Michael Byrne

  Name: Michael Byrne   Title: Assistant Vice President

[Signature page to Fourth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

TD Bank, N. A., as a Revolving Lender By:  

/s/ Jeffrey Saperstein

  Name: Jeffrey Saperstein   Title: Vice President

[Signature page to the Fourth Amendment to the Credit Agreement]



--------------------------------------------------------------------------------

Consents from Term Lenders

are available with the Agent